Mr. Presiding Justice Pam delivered the opinion of the court. 5. Husband and wife, § 217*—when wife living separate and apart from husband without fault on her part. Even though a wife leaves her husband without being warranted in doing so, yet if afterwards she requests to be permitted to return and live with him, and he refuses, the wife is thereafter considered as living separate and apart without fault on her part, within the meaning of section 1 of the Separate Maintenance Act (J. & A. K 6159). 6. Husband and wife, § 264*—when evidence sufficient to sustain finding that conduct of husband calculated to force wife to leave. In a bill for separate maintenance, where the evidence was conflicting, but where there was evidence that the home provided by defendant was inadequate and the environment disturbing and unpleasant to complainant, evidence held to warrant an inference that the conduct of defendant was calculated to force complainant to leave him, it also appearing that after leaving defendant complainant frequently requested defendant to permit her to return to his home, but defendant refused. 7. Evidence, § 476*—when weight not determined by number of witnesses. The number of witnesses testifying on each side of the case is not alone determinative of the question of the preponderance of the evidence. 8. Appeal and error, § 1395*—when finding in chancery case not reversed on appeal. The rule applicable to trials by jury, that reversals on the ground that the verdict is against the weight of the evidence are only authorized where the error is clear and palpable, applies equally to findings in cases in chancery where the evidence is conflicting and the witnesses have been examined orally in court. 9. Appeal and error, § 1395*-—when finding in chancery case not reversed on appeal. The rule that a finding in a chancery case, where the evidence is conflicting and the witnesses are examined orally in court, will not be reversed unless clearly and palpably against the weight of the evidence is just, where the evidence believed warrants the decree, since the chancellor has opportunity of observing the witnesses while testifying, and thus has facilities of great importance in determining the weight and credibility of the evidence which are not possessed by a reviewing court. 10. Appeal and error, § 1387*-—how court of review may determine whether finding against weight of evidence. A court of review in determining whether a finding is clearly and manifestly against the weight of the evidence can only follow the words of the witnesses as transcribed in the record, knowing that some of the evidence is always lost in transcription. 11. Husband and wife, § 264*—when evidence sufficient to sustain finding that wife living apart from husband without fault of her own. In a bill for separate maintenance, where the evidence was conflicting, a decree finding that complainant at the time the bill was filed was living separate and apart without fault of her own, held not clearly and manifestly against the weight of the evidence.